DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
2.	The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The specification does not provide what specific element/elements are included in the modules used for obtaining different parameters, generating target excitation control signals, and driving a target motor. The specification only includes the use of “modules” for accomplishing all the recited limitations. The specification does not provide a clear description of applicant’s invention that would allow one skilled in the art to make and/or use the invention.  
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1-10 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The original disclosure is devoid of any structure that performs the functions recited in the claims. Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. In order to overcomes this rejection, applicant needs to point out what components/elements/structures are included in the recited “modules”.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, 
Additionally, the language of the pending claims is considered unclear. What is a Noise to Signal Ratio parameter? What signal are we talking about?
Claim Rejections - 35 USC § 101
5.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


6.	Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) obtaining/determining functions, curves, and unclear parameters using mathematical formulas in a computer. This judicial exception is not integrated into a practical application because the generically recited computer modules do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the recited method steps or structural elements of the “apparatus” for motor excitation are well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP 2106.05(d). Claims cannot be directed to a “signal”, a “curve”, or a mathematical function.



Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Millett (US Publication 2016/0276972).
The claims have been rejected under 35 USC 112 (b) for being indefinite and unclear as well as under 35 USC 101 because they are directed to an abstract idea. Therefore, prior art has been applied to the invention as best understood by the examiner. The examiner has understood the invention to be a method for generating motor excitation control signals and an apparatus for generating motor excitation control signals, wherein the control signals are vibrating signals outputted to the motor.
Millett teaches a method/apparatus for controlling an electronic device comprising: operating a motor 50 with a first excitation signal, generated by processor 10, that includes a first frequency; operating the motor with a second excitation control signal; obtain and store a plurality of data related to the motor operation that would allow a motor driver 60 control the speed/acceleration of the motor. Furthermore, Millett describes in paragraph 0042 the use of a computer readable medium for storing a computer program, which when executed by processor 10, generates control signals for motor 50. Millett does not specifically describe how the computer processor 10 
It would have been obvious to one person of ordinary skill in the art at the time the invention was filed to use a computer to analyze motor feedback to generate proper control signals for the motor, since as taught by Millett, a computer can be programmed to run a program for automatically controlling the motor.

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The attached PTO-892 lists other documents that teach a computer for controlling a motor.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rina I Duda whose telephone number is (571)272-2062. The examiner can normally be reached M-F 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/RINA I DUDA/Primary Examiner, Art Unit 2846